UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-5133 Name of Registrant: Putnam High Income Securities Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam High Income Securities Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 8/31/09 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1: Proxy Voting Record Registrant : Putnam High Income Securities Fund Fund Name : Putnam High Income Securities Fund Date of fiscal year end : 08/31/2009 Abovenet, Inc. Ticker Security ID: Meeting Date Meeting Status ABVT CUSIP 00374N107 06/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey A. Brodsky Mgmt For For For 1.2 Elect Michael J. Embler Mgmt For For For 1.3 Elect William LaPerch Mgmt For For For 1.4 Elect Richard Postma Mgmt For For For 1.5 Elect Richard L. Shorten, Jr. Mgmt For For For 1.6 Elect Stuart Subotnick Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Increase of Authorized Common Mgmt For For For Stock 4 2010 Employee Stock Purchase Mgmt For For For Plan 5 Amendment to Shareholder Rights Mgmt For For For Plan Alliance Healthcare Services, Inc. Ticker Security ID: Meeting Date Meeting Status AIQ CUSIP 018606202 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edward Samek Mgmt For For For 1.2 Elect Aaron Bendikson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Avis Budget Group, Inc. Ticker Security ID: Meeting Date Meeting Status CAR CUSIP 053774105 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ronald Nelson Mgmt For For For 2 Elect Mary Choksi Mgmt For For For 3 Elect Leonard Coleman Mgmt For For For 4 Elect Martin Edelman Mgmt For For For 5 Elect John Hardy, Jr. Mgmt For For For 6 Elect Lynn Krominga Mgmt For For For 7 Elect Eduardo Mestre Mgmt For For For 8 Elect F. Robert Salerno Mgmt For For For 9 Elect Stender Sweeney Mgmt For For For 10 Ratification of Auditor Mgmt For For For Cincinnati Bell Inc. Ticker Security ID: Meeting Date Meeting Status CBB CUSIP 171871106 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Bruce Byrnes Mgmt For For For 1.2 Elect Phillip Cox Mgmt For For For 1.3 Elect Jakki Haussler Mgmt For For For 1.4 Elect Mark Lazarus Mgmt For For For 1.5 Elect Craig Maier Mgmt For For For 1.6 Elect Alex Shumate Mgmt For For For 1.7 Elect Lynn Wentworth Mgmt For For For 1.8 Elect John Zrno Mgmt For For For 2 Ratification of Auditor Mgmt For For For CIT Group Inc. Ticker Security ID: Meeting Date Meeting Status CIT CUSIP 125581801 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael J. Embler Mgmt For For For 2 Elect William Freeman Mgmt For For For 3 Elect Arthur Newman Mgmt For For For 4 Elect Daniel Ninivaggi Mgmt For For For 5 Elect R. Brad Oates Mgmt For For For 6 Elect Marianne Parrs Mgmt For For For 7 Elect Gerald Rosenfeld Mgmt For For For 8 Elect John Ryan Mgmt For For For 9 Elect Seymour Sternberg Mgmt For For For 10 Elect John Thain Mgmt For For For 11 Elect Peter Tobin Mgmt For For For 12 Elect Laura Unger Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Mgmt For For For Compensation El Paso Corporation Ticker Security ID: Meeting Date Meeting Status EP CUSIP 28336L109 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Juan Braniff Mgmt For For For 2 Elect David Crane Mgmt For For For 3 Elect Douglas Foshee Mgmt For For For 4 Elect Robert Goldman Mgmt For For For 5 Elect Anthony Hall, Jr. Mgmt For For For 6 Elect Thomas Hix Mgmt For For For 7 Elect Ferrell McClean Mgmt For For For 8 Elect Timothy Probert Mgmt For For For 9 Elect Steven Shapiro Mgmt For For For 10 Elect J. Michael Talbert Mgmt For For For 11 Elect Robert Vagt Mgmt For For For 12 Elect John Whitmire Mgmt For For For 13 Amendment to the 2005 Omnibus Mgmt For For For Incentive Compensation Plan 14 Ratification of Auditor Mgmt For For For Elizabeth Arden, Inc. Ticker Security ID: Meeting Date Meeting Status RDEN CUSIP 28660G106 11/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect E. Scott Beattie Mgmt For For For 1.2 Elect Fred Berens Mgmt For For For 1.3 Elect Maura Clark Mgmt For For For 1.4 Elect Richard Mauran Mgmt For For For 1.5 Elect William Tatham Mgmt For For For 1.6 Elect J. W. Nevil Thomas Mgmt For For For 1.7 Elect Paul West Mgmt For For For 2 Ratification of Auditor Mgmt For For For FelCor Lodging Trust Incorporated Ticker Security ID: Meeting Date Meeting Status FCH CUSIP 31430F101 05/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Melinda Bush Mgmt For For For 2 Elect Charles Ledsinger, Jr. Mgmt For For For 3 Elect Robert Lutz, Jr. Mgmt For For For 4 Ratification of Auditor Mgmt For For For Interpublic Group of Companies, Inc. Ticker Security ID: Meeting Date Meeting Status IPG CUSIP 460690100 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Reginald Brack Mgmt For For For 2 Elect Jocelyn Carter-Miller Mgmt For For For 3 Elect Jill Considine Mgmt For For For 4 Elect Richard Goldstein Mgmt For For For 5 Elect Mary Steele Guilfoile Mgmt For For For 6 Elect H. John Greeniaus Mgmt For For For 7 Elect William Kerr Mgmt For For For 8 Elect Michael Roth Mgmt For For For 9 Elect David Thomas Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Louisiana-Pacific Corporation Ticker Security ID: Meeting Date Meeting Status LPX CUSIP 546347105 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lizanne Gottung Mgmt For For For 1.2 Elect Dustan McCoy Mgmt For For For 1.3 Elect Colin Watson Mgmt For For For 2 Ratification of Auditor Mgmt For For For M/I Homes, Inc. Ticker Security ID: Meeting Date Meeting Status MHO CUSIP 55305B101 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Friedrich Bohm Mgmt For For For 1.2 Elect Jeffrey Miro Mgmt For For For 1.3 Elect Robert Schottenstein Mgmt For For For 2 Ratification of Auditor Mgmt For For For Petrohawk Energy Corporation Ticker Security ID: Meeting Date Meeting Status HK CUSIP 716495106 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Fuller Mgmt For Withhold Against 1.2 Elect Robert Raynolds Mgmt For Withhold Against 1.3 Elect Stephen Smiley Mgmt For Withhold Against 1.4 Elect Christopher Viggiano Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Public Service Enterprise Group Incorporated Ticker Security ID: Meeting Date Meeting Status PEG CUSIP 744573106 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Albert Gamper, Jr. Mgmt For For For 2 Elect Conrad Harper Mgmt For For For 3 Elect William Hickey Mgmt For For For 4 Elect Ralph Izzo Mgmt For For For 5 Elect Shirley Jackson Mgmt For Against Against 6 Elect David Lilley Mgmt For For For 7 Elect Thomas Renyi Mgmt For For For 8 Elect Hak Cheol Shin Mgmt For For For 9 Elect Richard Swift Mgmt For For For 10 Ratification of Auditor Mgmt For For For Putnam Money Market Liquidity Fund Ticker Security ID: Meeting Date Meeting CUSIP 746763168 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.01 Elect Ravi Akhoury Mgmt For For For 1.02 Elect Jameson Baxter Mgmt For For For 1.03 Elect Charles Curtis Mgmt For For For 1.04 Elect Robert Darretta Mgmt For For For 1.05 Elect Myra Drucker Mgmt For For For 1.06 Elect John Hill Mgmt For For For 1.07 Elect Paul Joskow Mgmt For For For 1.08 Elect Elizabeth Kennan Mgmt For For For 1.09 Elect Kenneth Leibler Mgmt For For For 1.10 Elect Robert Patterson Mgmt For For For 1.11 Elect George Putnam, III Mgmt For For For 1.12 Elect Robert Reynolds Mgmt For For For 1.13 Elect W. Thomas Stephens Mgmt For For For 1.14 Elect Richard Worley Mgmt For For For 2 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund 2.01 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Both Fund Family Breakpoints And Performance Fees 2.02 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Fund Family Breakpoints Only 2.03 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Performance Fees Only 3 Approving An Amendment To Your Fund's Fundamental Investment Restriction With Respect To: 3.01 Investments in Commodities N/A N/A N/A N/A 3.02 Diversification of Investments N/A N/A N/A N/A 3.03 The Acquisition of Voting Securities N/A N/A N/A N/A 3.04 Borrowing N/A N/A N/A N/A 3.05 Making Loans N/A N/A N/A N/A 4 Approving An Amendment To Your Fund's Agreement And Declaration of Trust With Respect To: 4.01 The Duration Of The Trust N/A N/A N/A N/A 4.02 Redemption At The Option Of The N/A N/A N/A N/A Trust 5 Shareholders Request That The N/A N/A N/A N/A Board Institute Procedues To Prevent Holding Investments In Companies That, In The Judgment Of The Board, Substantially Contribute To Genocide Or Crimes Against Humanity, The Most Egregious Violations Of Human Rights. Qwest Communications International Inc. Ticker Security ID: Meeting Date Meeting Status Q CUSIP 749121109 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edward Mueller Mgmt For For For 2 Elect Charles Biggs Mgmt For For For 3 Elect K. Dane Brooksher Mgmt For For For 4 Elect Peter Hellman Mgmt For For For 5 Elect R. David Hoover Mgmt For For For 6 Elect Patrick Martin Mgmt For For For 7 Elect Caroline Matthews Mgmt For For For 8 Elect Wayne Murdy Mgmt For For For 9 Elect Jan Murley Mgmt For For For 10 Elect Michael Roberts Mgmt For For For 11 Elect James Unruh Mgmt For For For 12 Elect Anthony Welters Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to the Employee Stock Mgmt For For For Purchase Plan 15 Shareholder Proposal Regarding ShrHldr Against Against For Performance-Based Equity Compensation 16 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 17 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 18 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Sealy Corporation Ticker Security ID: Meeting Date Meeting Status ZZ CUSIP 812139301 04/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Johnston Mgmt For Withhold Against 1.2 Elect Matthew King Mgmt For Withhold Against 1.3 Elect Stephen Ko Mgmt For Withhold Against 1.4 Elect Gary Morin Mgmt For Withhold Against 1.5 Elect Dean Nelson Mgmt For Withhold Against 1.6 Elect Paul Norris Mgmt For Withhold Against 1.7 Elect Richard Roedel Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Bonus Plan Mgmt For Abstain Against Service Corporation International Ticker Security ID: Meeting Date Meeting Status SCI CUSIP 817565104 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Alan Buckwalter, III Mgmt For For For 1.2 Elect Victor Lund Mgmt For For For 1.3 Elect John Mecom, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Spectrum Brands, Inc. Ticker Security ID: Meeting Date Meeting Status SPB CUSIP 84762L204 06/11/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Talecris Biotherapeutics Holdings Corp. Ticker Security ID: Meeting Date Meeting Status TLCR CUSIP 874227101 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Paul Clark Mgmt For Withhold Against 1.2 Elect Kenneth Martin Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For The AES Corporation Ticker Security ID: Meeting Date Meeting Status AES CUSIP 00130H105 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Samuel Bodman Mgmt For For For Elect Paul Hanrahan Mgmt For For For Elect Tarun Khanna Mgmt For For For Elect John Koskinen Mgmt For For For Elect Philip Lader Mgmt For For For Elect Sandra Moose Mgmt For For For Elect John Morse, Jr. Mgmt For For For Elect Philip Odeen Mgmt For For For Elect Charles Rossotti Mgmt For For For Elect Sven Sandstrom Mgmt For For For 2 Amendment to the 2003 Long-Term Mgmt For For For Compensation Plan 3 Reapproval of the Performance Mgmt For For For Incentive Plan 4 Ratification of Auditor Mgmt For For For TRW Automotive Holdings Corp. Ticker Security ID: Meeting Date Meeting Status TRW CUSIP 87264S106 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jody Miller Mgmt For For For Elect John Plant Mgmt For For For Elect Neil Simpkins Mgmt For For For 2 Ratification of Auditor Mgmt For Abstain Against Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'N/A' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam High Income Securtities Fund By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Date: August 9, 2010
